D&R Global Selections, S.L. v Bodega Olegario Falcon Pineiro (2020 NY Slip Op 02972)





D&R Global Selections, S.L. v Bodega Olegario Falcon Pineiro


2020 NY Slip Op 02972


Decided on May 21, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 21, 2020

Acosta, P.J., Renwick, Webber, Gesmer, JJ.


11541 603732/07

[*1] D & R Global Selections, S.L., Plaintiff-Respondent,
vBodega Olegario Falcon Pineiro, Defendant-Appellant.


Gleason & Koatz, LLP, New York (Byron A. Quintanilla of counsel), for appellant.
Zara Law Offices, New York (Robert M. Zara of counsel), for respondent.

Order, Supreme Court, New York County (Manuel J. Mendez, J.), entered on or about April 17, 2018, which, to the extent appealed from as limited by the briefs, denied defendant's motion to dismiss the action on the ground of forum non conveniens, unanimously affirmed, with costs.
The movant seeking dismissal on the grounds of forum non conveniens has a "heavy burden" of establishing that New York is an inconvenient forum, and that a substantial nexus between New York and the action is lacking (Kuwaiti Eng'g Group v Consortium of Intl. Consultants, LLC, 50 AD3d 599, 600 [1st Dept 2008]). Here, the record demonstrates that defendant failed to establish that the balance of the forum non conveniens factors point strongly in its favor (see Swaney v Academy Bus Tours of N.Y., Inc., 158 AD3d 437, 438 [1st Dept 2018]; see generally Islamic Republic of Iran v Pahlavi, 62 NY2d 474, 478-479 [1984], cert denied 469 US 1108 [1985]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 21, 2020
CLERK